Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 1 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Greenbelt Division)

QO pup ___ enn

OBADIAH OSEKO KEGEGE * LOGGED ___ABRERED
Plaintiff, - JUL: 3 1 2020
AT GREENBELT
v. il
NIGHT DEPOSIT BOK
NAMESILO LLC, NAMEPAL LLC, GODADDY LLC, *
TUCOWS INC, DYNADOT LLC, INTERNET DOMAIN
SERVICE BS CORP, WTFCHEATERS.COM, *
WTFCHEATER.COM, WORSTHOMEWRECKERS.COM,
CATFISHED.NET, SHESHOMEWRECKER.COM, * Case No.: 8:20-CV-01066
CHEATERXPOSED.COM, HELLOCHEATERS.COM,
CHEATERSIREN.COM, WTFSCAM.COM, * JURY TRIAL DEMANDED
REPORTAFFAIRS.COM, CHEATERINFORMER.COM,
WIKICHEATER.COM, *

EXPOSECHEATINGONLINE.COM,
CHEATERPICTURE.COM, INTERNETCHEATER.COM, *
DONTDATEACHEATER.COM, CHEATERRADAR.COM,

DEADBEATREGISTRY.COM, SCAMFOUND.COM, *
CHEATEREXPOSE.COM, EXPOSECHEATER.COM,
CHEATERBOARD.COM, SCORNEDLOVE.COM, *

EXPOSECHEATERS.COM, BUSTEDCHEATERS.COM.

Defendants.
* * * * * * * * * * * * *

COMPLAINT

The Plaintiff Dr. Obadiah Oseko Kegege, hereby files this Complaint for (i) False Light Invasion
of Privacy, (ii) Defamation Per Se, (iii) Blackmail and Extortion, (iv) Trolling, Cyber Harassment, and
Cyberstalking, (v) Conspiracy to Violate RICO Act, and (vi) Neglect to Prevent; with all six Counts against
the following thirty one Defendants:
NameSilo LLC, NamePal LLC, GoDaddy LLC, Tucows Inc., Dynadot LLC, Internet Domain Service BS
Corp, wtfcheaters.com, wtfcheater.com, worsthomewreckers.com, catfished.net,
sheshomewrecker.com, cheaterxposed.com, hellocheaters.com, cheatersiren.com, wtfscam.com,

reportaffairs.com, cheaterinformer.com, wikicheater.com, exposecheatingonline.com,
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 2 of 38

cheaterpicture.com, internetcheater.com, dontdateacheater.com, cheaterradar.com,
deadbeatregistry.com, scamfound.com, cheaterexpose.com, exposecheater.com,
cheaterboard.com, scornedlove.com, exposecheaters.com, bustedcheaters.com

arising from the false and defamatory content that the Defendants maliciously and negligently published
on their websites defaming and characterizing the Plaintiff as a conman, liar, and with immoral
character and beliefs that he does not hold. As of 04/15/2020, there were 103 website links Owned/
Registered by the Defendants publishing the defamatory content about the Plaintiff alongside his full
names, picture, and residence information. These false and defamatory publications by Defendants,
accessible worldwide, have harmed the Plaintiff's personal and business reputation, caused him serious

emotional distress and health problems, embarrassment, and personal humiliation.

Jurisdiction and Venue
1. This Court has jurisdiction over this action pursuant to 28 U.S. Code § 1332. The diversity of
citizenship (the Parties are citizens of different States and foreign States), and the matter in controversy
exceeds the sum or value of $75,000, exclusive of interest and costs.

2. The Plaintiff is a resident of Prince Georges County, in the State of Maryland, USA.

The Parties
3. The Plaintiff Dr. Obadiah Oseko Kegege is a citizen of the United States residing in Maryland,
USA. He has over a decade of experience in engineering, research, technology development, and
project management. He is internationally known for his professional experience, has given talks at
various conferences, including a keynote speech at international event. Also, the Plaintiff is a small
business owner.
4. The Defendant NameSilo LLC is an internet domain registrar and web hosting company with

its principal place of business located at 1300 E. Missouri Avenue, Suite A-110, Phoenix, AZ 85014.
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 3 of 38

NameSilo LLC offers privacy through its subsidiary organization called See PrivacyGuardian.org (see
Exhibit A). The Defendant NameSilo LLC is the Registrar of the following Concealed Entities that are
publishing false and highly offensive defamatory content defaming the Plaintiff alongside his full three
names, picture, and residence information:

a) wtfcheaters.com

b) worsthomewreckers.com

c) catfished.net

d) sheshomewrecker.com

e) cheaterxposed.com

f) hellocheaters.com

g) cheatersiren.com

h) wtfscam.com

i) reportaffairs.com

j) cheaterinformer.com

k) wikicheater.com

1) exposecheatingonline.com

m) cheaterpicture.com

n) internetcheater.com

0) dontdateacheater.com

p) cheaterradar.com

5. The Defendant NamePal LLC is an internet domain registrar and web hosting company

located in Belize, with its mailing address at P.O. Box #2, Belize City, Belize 00000, BZ. In January 10,
2019, NameSilo LLC CEO Kristaps Ronka publicized that NameSilo LLC had acquired NamePal LLC (see
Exhibit B). The Defendant NamePal LLC is the Registrar of the following Concealed Entities that are
publishing false and highly offensive defamatory content defaming the Plaintiff alongside his full three
names, picture, and residence information:

a) deadbeatregistry.com

b) scamfound.com

6. The Defendant GoDaddy LLC (Go Daddy Operating Company, LLC) is an internet domain

registrar and web hosting company with its principal place of business at 14455 N. Hayden Rd,
Scottsdale, AZ 85260. GoDaddy LLC comprises other organization including Domains by Proxy LLC and

Wild West Domains LLC within its enterprise. GoDaddy LLC offers domain privacy services through Go

3
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 4 of 38

Daddy and Wild West Domains. The Defendant GoDaddy LLC (Exhibit C) is the Registrar of the
following Concealed Entities that are publishing false and highly offensive defamatory content defaming
the Plaintiff alongside his full three names, picture, and residence information:

a) cheaterexpose.com

b) exposecheater,com

c) cheaterboard.com

7. The Defendant Tucows Inc. (Tucows Domains Inc.) is a domain registrar and a publicly traded

internet services and telecommunications company incorporated in the United States with its principal
place of business at 96 Mowat Ave, Toronto, M6K3M1 Canada. Tucows Inc is the Registrar of

scornedlove.com, a Concealed Entity that is publishing false and highly offensive defamatory content

defaming the Plaintiff alongside his full three names, picture, and residence information (see Exhibit D).

8. The Defendant Dynadot LLC (Super Privacy Service LTD c/o Dynadot) is an internet domain
registrar and web hosting company with its principal place of business at 210 S Ellsworth Ave #345, San
Mateo, CA 94401. Dynadot's headquarters is established in San Mateo, California, with offices in
Zhengzhou and Beijing, China, as well as Toronto, Canada. Dynadot LLC is the Registrar of
exposecheaters.com, a Concealed Entity that is publishing false and highly offensive defamatory
content defaming the Plaintiff alongside his full three names, picture, and residence information (see

Exhibit E).

9. The Defendant Internet Domain Service BS Corp is an internet domain registrar and web
hosting company with its principal place of business at Ocean Centre, Montagu Foreshore, East Bay
Street, Nassau, The Bahamas (and, P.O. Box SS-19084). The Defendant Internet Domain Service BS
Corp is the Registrar of the following Concealed Entities that are publishing false and highly offensive
defamatory content defaming the Plaintiff alongside his full three names, picture, and residence

information (see Exhibit F):
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 5 of 38

a) bustedcheaters.com
b) wtfcheater.com

10. The Defendant wtfcheaters.com is a Concealed Entity and an internet domain Registered
by NameSilo LLC. The Registrar of record of wtfcheaters.com on the “Whois.com” database is
NamesSilo LLC, who retains all the correct contact information of wtfcheaters.com and keeps it private.
The Plaintiff does not know the principal place of business of wtfcheaters.com. Based on this analogy, it
is logical to contact wtfcheaters.com at c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110,
Phoenix, AZ 85014. The Defendant wtfcheaters.com is publishing false and highly offensive defamatory
content defaming the Plaintiff alongside his full three names, picture, and residence information at the
following URLs:

a) https://www.wtfcheaters.com/obadiah-oseko-kegege-upper-marlboro-maryland/

b) https://www.wtfcheaters.com/tag/obadiah-oseko-kegege/

c) https://www.wtfcheaters.com/tag/upper-marlboro-md/

d) https://www.wtfcheaters.com/author/anonymous/page/275/

e) https://wtfcheater.com/category/cheaters/page/156/

11. The Defendant worsthomewreckers.com is a Concealed Entity and an internet domain
Registered by NameSilo LLC. The Registrar of record of worsthomewreckers.com on the “Whois.com”
database is NameSilo LLC, who retains all the correct contact information of worsthomewreckers.com
and keeps it private. The Plaintiff does not know the principal place of business of
worsthomewreckers.com. Based on this analogy, it is logical to contact worsthomewreckers.com at
c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110, Phoenix, AZ 85014. The Defendant
worsthomewreckers.com is publishing false and highly offensive defamatory content defaming the
Plaintiff alongside his full three names, picture, and residence information at the following URLs:

a) https://www.worsthomewreckers.com/obadiah-oseko-kegege-upper-marlboro-maryland/

b) http://www.worsthomewrecker.com/obadiah-oseko-kegege-upper-marlboro-maryland/

c) https://www.worsthomewrecker.com/tag/obadiah-oseko-kegege-upper-marlboro-
maryland/
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 6 of 38

12. The Defendant catfished.net is a Concealed Entity and an internet domain Registered by
NameSilo LLC. The Registrar of record of catfished.net on the “Whois.com” database is NameSilo LLC,
who retains all the correct contact information of catfished.net and keeps it private. The Plaintiff does
not know the principal place of business of catfished.net. Based on this analogy, it is logical to contact
catfished.net at c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110, Phoenix, AZ 85014. The
Defendant catfished.net is publishing false and highly offensive defamatory content defaming the
Plaintiff alongside his full three names, picture, and residence information at the following URLs:

a) http://www.catfished.net/obadiah-oseko-kegege-upper-marlboro-maryland/

b) http://www.catfished.net/tag/obadiah-oseko-kegege-upper-marlboro-maryland/

c) http://www.catfished.net/category/catfished/page/13/

13. The Defendant sheshomewrecker.com is a Concealed Entity and an internet domain
Registered by NameSilo LLC. The Registrar of record of sheshomewrecker.com on the “Whois.com”
database is NameSilo LLC, who retains all the correct contact information of sheshomewrecker.com and
keeps it private. The Plaintiff does not know the principal place of business of sheshomewrecker.com.
Based on this analogy, it is logical to contact sheshomewrecker.com at c/o NameSilo LLC, 1300 E.
Missouri Avenue, Suite A-110, Phoenix, AZ 85014. The Defendant sheshomewrecker.com is publishing
false and highly offensive defamatory content defaming the Plaintiff alongside his full three names,
picture, and residence information at the following URLs:

a) https://www.sheshomewrecker.com/tag/upper-marlboro-md/

b) https://www.sheshomewrecker.com/author/anonymous/page/244/

c) https://www.sheshomewrecker.com/tag/obadiah-kegege/

d) https://www.sheshomewrecker.com/tag/obadiah-o-kegege/

e) https://www.sheshomewrecker.com/tag/obadiah-oseko-kegege/

f) https://www.sheshomewrecker.com/tag/upper-marlboro-md/

14. The Defendant cheaterxposed.com is a Concealed Entity and an internet domain
Registered by NameSilo LLC. The Registrar of record of cheaterxposed.com on the “Whois.com”
database is NameSilo LLC, who retains all the correct contact information of cheaterxposed.com and

keeps it private. The Plaintiff does not know the principal place of business of cheaterxposed.com.

6
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 7 of 38

Based on this analogy, it is logical to contact cheaterxposed.com at c/o NameSilo LLC, 1300 E. Missouri
Avenue, Suite A-110, Phoenix, AZ 85014. The Defendant cheaterxposed.com is publishing false and
highly offensive defamatory content defaming the Plaintiff alongside his full three names, picture, and
residence information at the following URLs:

a) http://www.cheaterxposed.com/obadiah-oseko-kegege-upper-marlboro-maryland/

b) http://www.cheaterxposed.com/author/anonymous/page/3/

c) http://www.cheaterxposed.com/2018/12/page/2/

d) http://www.cheaterxposed.com/tag/obadiah-kegege/

e) http://www.cheaterxposed.com/tag/obadiah-o-kegege/

f) http://www.cheaterxposed.com/tag/obadiah-oseko-kegege/

g) http://www.cheaterxposed.com/tag/upper-marlboro-md/

15. The Defendant hellocheaters.com is a Concealed Entity and an internet domain Registered
by NameSilo LLC. The Registrar of record of hellocheaters.com on the “Whois.com” database is
NameSilo LLC, who retains all the correct contact information of hellocheaters.com and keeps it private.
The Plaintiff does not know the principal place of business of hellocheaters.com. Based on this analogy,
it is logical to contact hellocheaters.com at c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110,
Phoenix, AZ 85014. The Defendant hellocheaters.com is publishing false and highly offensive
defamatory content defaming the Plaintiff alongside his full three names, picture, and residence
information at the following URLs:

a) https://www.hellocheaters.com/obadiah-oseko-kegege-upper-marlboro-maryland/

b) https://www.hellocheaters.com/category/maryland/page/4/

c) https://www.hellocheaters.com/tag/obadiah-kegege/

d) https://www.hellocheaters.com/tag/obadiah-o-kegege/

e) https://www.hellocheaters.com/tag/obadiah-oseko-kegege/

f) https://www.hellocheaters.com/tag/upper-marlboro-md/

16. The Defendant cheatersiren.com is a Concealed Entity and an internet domain Registered
by NameSilo LLC. The Registrar of record of cheatersiren.com on the “Whois.com” database is
NameSilo LLC, who retains all the correct contact information of cheatersiren.com and keeps it private.
The Plaintiff does not know the principal place of business of cheatersiren.com. Based on this analogy,

it is logical to contact cheatersiren.com at c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110,

7
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 8 of 38

Phoenix, AZ 85014. The Defendant cheatersiren.com is publishing false and highly offensive defamatory
content defaming the Plaintiff alongside his full three names, picture, and residence information at the
following URLs:

a) https://www.cheatersiren.com/obadiah-oseko-kegege-upper-marlboro-maryland/

b) https://www.cheatersiren.com/tag/obadiah-o-kegege/

c) https://www.cheatersiren.com/tag/obadiah-kegege/

d) https://www.cheatersiren.com/tag/obadiah-oseko-kegege/

e) https://www.cheatersiren.com/tag/upper-marlboro-md/

17. The Defendant wtfscam.com is a Concealed Entity and an internet domain Registered by
NameSilo LLC. The Registrar of record of wtfscam.com on the “Whois.com” database is NameSilo LLC,
who retains all the correct contact information of wtfscam.com and keeps it private. The Plaintiff does
not know the principal place of business of wtfscam.com. Based on this analogy, it is logical to contact
wtfscam.com at c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110, Phoenix, AZ 85014. The
Defendant wtfscam.com is publishing false and highly offensive defamatory content defaming the
Plaintiff alongside his full three names, picture, and residence information at the following URLs:

a) https://www.wtfscam.com/category/maryland/page/3/

b) https://www.wtfscam.com/tag/obadiah-oseko-kegege/

c) https://www.wtfscam.com/obadiah-oseko-kegege-upper-marlboro-maryland/

18. The Defendant reportaffairs.com is a Concealed Entity and an internet domain Registered
by NameSilo LLC. The Registrar of record of reportaffairs.com on the “Whois.com” database is
NameSilo LLC, who retains all the correct contact information of reportaffairs.com and keeps it private.
The Plaintiff does not know the principal place of business of reportaffairs.com. Based on this analogy,
it is logical to contact reportaffairs.com at c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110,
Phoenix, AZ 85014. The Defendant reportaffairs.com is publishing false and highly offensive defamatory
content defaming the Plaintiff alongside his full three names, picture, and residence information at the

following URLs:

a) http://reportaffairs.com/tag/obadiah-kegege/
b) https://www.reportaffairs.com/page/310/

8
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 9 of 38

c) https://www.reportaffairs.com/author/anonymous/page/269/

d) https://www.reportaffairs.com/tag/obadiah-kegege/

e) https://www.reportaffairs.com/tag/obadiah-o-kegege/

f) https://www.reportaffairs.com/tag/obadiah-oseko-kegege/

g) https://www.reportaffairs.com/tag/upper-marlboro-md/

19. The Defendant cheaterinformer.com is a Concealed Entity and an internet domain
Registered by NameSilo LLC. The Registrar of record of cheaterinformer.com on the “Whois.com”
database is NameSilo LLC, who retains all the correct contact information of cheaterinformer.com and
keeps it private. The Plaintiff does not know the principal place of business of cheaterinformer.com.
Based on this analogy, it is logical to contact cheaterinformer.com at c/o NameSilo LLC, 1300 E.
Missouri Avenue, Suite A-110, Phoenix, AZ 85014. The Defendant cheaterinformer.com is publishing
false and highly offensive defamatory content defaming the Plaintiff alongside his full three names,
picture, and residence information at the following URLs:

a) https://www.cheaterinformer.com/tag/obadiah-oseko-kegege/

b) https://www.cheaterinformer.com/obadiah-oseko-kegege-upper-marlboro-maryland/

c) https://www.cheaterinformer.com/category/maryland/page/4/

20. The Defendant wikicheater.com is a Concealed Entity and an internet domain Registered
by NameSilo LLC. The Registrar of record for wikicheater.com on the “Whois.com” database is
NamesSilo LLC, who retains all the correct contact information of wikicheater.com and keeps it private.
The Plaintiff does not know the principal place of business for wikicheater.com. Based on this analogy,
it is logical to contact wikicheater.com at c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110,
Phoenix, AZ 85014. The Defendant wikicheater.com is publishing false and highly offensive defamatory
content defaming the Plaintiff alongside his full three names, picture, and residence information at the
following URLs:

a) http://www.wikicheater.com/obadiah-oseko-kegege-upper-marlboro-maryland/

b) http://wikicheater.com/tag/obadiah-oseko-kegege/

c) https://www.wikicheater.com/category/maryland/page/4/
d) https://www.wikicheater.com/tag/upper-marlboro-md/
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 10 of 38

21. The Defendant exposecheatingonline.com is a Concealed Entity and an internet domain
Registered by NameSilo LLC. The Registrar of record of exposecheatingonline.com on the “Whois.com”
database is NameSilo LLC, who retains all the correct contact information of exposecheatingonline.com
and keeps it private. The Plaintiff does not know the principal place of business of
exposecheatingonline.com. Based on this analogy, it is logical to contact exposecheatingonline.com at
c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110, Phoenix, AZ 85014. The Defendant
exposecheatingonline.com is publishing false and highly offensive defamatory content defaming the
Plaintiff alongside his full three names, picture, and residence information at the following URLs:

a) http://exposecheatingonline.com/tag/obadiah-oseko-kegege/

b) http://www.exposecheatingonline.com/category/maryland/

c) http://exposecheatingonline.com/tag/upper-marlboro-md/

d) http://exposecheatingonline.com/tag/obadiah-kegege/

e) http://exposecheatingonline.com/tag/obadiah-o-kegege/

22. The Defendant cheaterpicture.com is a Concealed Entity and an internet domain
Registered by NameSilo LLC. The Registrar of record of cheaterpicture.com on the “Whois.com”
database is NameSilo LLC, who retains all the correct contact information of cheaterpicture.com and
keeps it private. The Plaintiff does not know the principal place of business of cheaterpicture.com.
Based on this analogy, it is logical to contact cheaterpicture.com at c/o NameSilo LLC, 1300 E. Missouri
Avenue, Suite A-110, Phoenix, AZ 85014. The Defendant cheaterpicture.com is publishing false and
highly offensive defamatory content defaming the Plaintiff alongside his full three names, picture, and
residence information at the following URLs:

a) https://www.cheaterpicture.com/obadiah-oseko-kegege-upper-marlboro-maryland/

b) https://www.cheaterpicture.com/tag/obadiah-oseko-kegege/

c) http://www.cheaterpicture.com/category/maryland/page/3/

23. The Defendant internetcheater.com is a Concealed Entity and an internet domain

Registered by NameSilo LLC. The Registrar of record of internetcheater.com on the “Whois.com”

database is NameSilo LLC, who retains all the correct contact information of internetcheater.com and

10
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 11 of 38

keeps it private. The Plaintiff does not know the principal place of business of internetcheater.com.
Based on this analogy, it is logical to contact internetcheater.com at c/o NameSilo LLC, 1300 E. Missouri
Avenue, Suite A-110, Phoenix, AZ 85014. The Defendant internetcheater.com is publishing false and
highly offensive defamatory content defaming the Plaintiff alongside his full three names, picture, and
residence information at the following URLs:

a) http://internetcheater.com/tag/obadiah-kegege/

b) https://www.internetcheater.com/tag/obadiah-oseko-kegege/

c) https://www.internetcheater.com/obadiah-oseko-kegege-upper-marlboro-maryland/

24. The Defendant dontdateacheater.com is a Concealed Entity and an internet domain
Registered by NameSilo LLC. The Registrar of record of dontdateacheater.com on the “Whois.com”
database is NameSilo LLC, who retains all the correct contact information of dontdateacheater.com and
keeps it private. The Plaintiff does not know the principal place of business for dontdateacheater.com.
Based on this analogy, it is logical to contact dontdateacheater.com at c/o NameSilo LLC, 1300 E.
Missouri Avenue, Suite A-110, Phoenix, AZ 85014. The Defendant dontdateacheater.com is publishing
false and highly offensive defamatory content defaming the Plaintiff alongside his full three names,
picture, and residence information at the following URLs:

a) https://www.dontdateacheater.com/author/anonymous/page/106/

b) https://www.dontdateacheater.com/obadiah-oseko-kegege-upper-marlboro-maryland/

25. The Defendant cheaterradar.com is a Concealed Entity and an internet domain Registered
by NameSilo LLC. The Registrar of record of cheaterradar.com on the “Whois.com” database is
NameSilo LLC, who retains all the correct contact information of cheaterradar.com and keeps it private.
The Plaintiff does not know the principal place of business of cheaterradar.com. Based on this analogy,
it is logical to contact cheaterradar.com at c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-110,

Phoenix, AZ 85014. The Defendant cheaterradar.com is publishing false and highly offensive

11
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 12 of 38

defamatory content defaming the Plaintiff alongside his full three names, picture, and residence
information at the following URLs:

a) http://cheaterradar.com/2018/12/obadiah-oseko-kegege-upper-marlboro-maryland/

b) http://cheaterradar.com/tag/obadiah-oseko-kegege/

c) http://cheaterradar.com/author/anonymous/page/168/

26. The Defendant deadbeatregistry.com is a Concealed Entity and an internet domain
Registered by NamePal LLC. The Registrar of record of deadbeatregistry.com on the “Whois.com”
database is NamePal LLC, who retains all the correct contact information of deadbeatregistry.com and
keeps it private. The Plaintiff does not know the principal place of business of deadbeatregistry.com.
Based on this analogy, it is logical to contact deadbeatregistry.com at c/o NamePal LLC, P.O. Box #2,
Belize City, Belize 00000, BZ. Alternatively, since NameSilo LLC had acquired NamePal LLC (see Exhibit
A), it is logical to contact deadbeatregistry.com at c/o NameSilo LLC, 1300 E. Missouri Avenue, Suite A-
110, Phoenix, AZ 85014. The Defendant deadbeatregistry.com is publishing false and highly offensive
defamatory content defaming the Plaintiff alongside his full three names, picture, and residence
information at the following URLs:

a) https://deadbeatregistry.com/tag/obadiah-oseko-kegege/

b) https://www.deadbeatregistry.com/category/maryland/page/3/

c) https://www.deadbeatregistry.com/obadiah-oseko-kegege-upper-marlboro-maryland/

27. The Defendant scamfound.com is a Concealed Entity and an internet domain Registered by
NamePal LLC. The Registrar of record of scamfound.com on the “Whois.com” database is NamePal LLC,
who retains all the correct contact information of scamfound.com and keeps it private. The Plaintiff
does not know the principal place of business of scamfound.com. Based on this analogy, it is logical to
contact scamfound.com at c/o NamePal LLC, P.O. Box #2, Belize City, Belize 00000, BZ. Alternatively,

since NameSilo LLC had acquired NamePal LLC (see Exhibit B), it is logical to contact scamfound.com at

c/o NameSilo LLC, 1300 £. Missouri Avenue, Suite A-110, Phoenix, AZ 85014. The Defendant

12
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 13 of 38

scamfound.com is publishing false and highly offensive defamatory content defaming the Plaintiff
alongside his full three names, picture, and residence information at the following URLs:

a) https://www.scamfound.com/cheaters/obadiah-oseko-kegege-upper-marlboro-maryland

b) https://www.scamfound.com/tag/obadiah-kegege

c) https://www.scamfound.com/tag/obadiah-o-kegege

d) https://www.scamfound.com/tag/obadiah-oseko-kegege

e) https://www.scamfound.com/tag/upper-marlboro-md

28. The Defendant cheaterexpose.com is a Concealed Entity and an internet domain
Registered by GoDaddy LLC through its subsidiary Wild West Domains LLC. The Registrar of record of
cheaterexpose.com on the “Whois.com” database is Wild West Domains LLC, who retains all the
correct contact information of cheaterexpose.com and keeps it private. The Plaintiff does not know the
principal place of business of cheaterexpose.com. Based on this analogy, it is logical to contact
cheaterexpose.com at c/o GoDaddy LLC/ Wild West Domains LLC, 14455 N. Hayden Rd, Scottsdale, AZ
85260. The Defendant cheaterexpose.com is publishing false and highly offensive defamatory content
defaming the Plaintiff alongside his full three names, picture, and residence information at the following
URLs:

a) http://cheaterexpose.com/obadiah-oseko-kegege-upper-marlboro-maryland/

b) http://cheaterexpose.com/tag/obadiah-kegege/

c) http://cheaterexpose.com/tag/obadiah-o-kegege/

d) http://cheaterexpose.com/tag/obadiah-oseko-kegege/

e) http://cheaterexpose.com/tag/upper-marlboro-md/

29. The Defendant exposecheater.com is a Concealed Entity and an internet domain
Registered by GoDaddy LLC. The Registrar of record of exposecheater.com on the “Whois.com”
database is GoDaddy LLC who retains all the correct contact information of exposecheater.com and
keeps it private. The Plaintiff does not know the principal place of business of exposecheater.com.

Based on this analogy, it is logical to contact exposecheater.com at c/o GoDaddy LLC, 14455 N. Hayden

Rd, Scottsdale, AZ 85260. The Defendant exposecheater.com is publishing false and highly offensive

13
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 14 of 38

defamatory content defaming the Plaintiff alongside his full three names, picture, and residence
information at the following URL:

a) https://www.exposecheater.com/obadiah-oseko-kegege-upper-marlboro-maryland/

30. The Defendant cheaterboard.com is a Concealed Entity and an internet domain Registered
by GoDaddy LLC. The Registrar of record of cheaterboard.com on the “Whois.com” database is
GoDaddy LLC who retains all the correct contact information of cheaterboard.com and keeps it private.
The Plaintiff does not know the principal place of business of cheaterboard.com. Based on this analogy,
it is logical to contact cheaterboard.com at c/o GoDaddy LLC, 14455 N. Hayden Rd, Scottsdale, AZ
85260. The Defendant cheaterboard.com is publishing false and highly offensive defamatory content
defaming the Plaintiff alongside his full three names, picture, and residence information at the following
URLs:

a) https://www.cheaterboard.com/obadiah-oseko-kegege-upper-marlboro-maryland/
b) https://www.cheaterboard.com/tag/obadiah-oseko-kegege/

c) https://www.cheaterboard.com/category/cheaters/page/254/

d) https://www.cheaterboard.com/category/cheaters/page/143/

e) https://www.cheaterboard.com/page/223/

31. The Defendant scornedlove.com is a Concealed Entity and an internet domain Registered
by Tucows Domains Inc. The Registrar of record of scornedlove.com on the “Whois.com” database is
Tucows Domains Inc, who retains all the correct contact information of scornedlove.com and keeps it
private. The Plaintiff does not know the principal place of business of scornedlove.com. Based on this
analogy, it is logical to contact scornedlove.com at c/o Tucows Inc, 96 Mowat Ave, Toronto, M6K3M1
Canada. The Defendant scornedlove.com is publishing false and highly offensive defamatory content
defaming the Plaintiff alongside his full three names, picture, and residence information at the following

URLs:

a) http://www.scornedlove.com/obadiah-oseko-kegege-upper-marlboro-maryland/
b) http://www.scornedlove.com/tag/obadiah-oseko-kegege-upper-marlboro-maryland/

14
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 15 of 38

c) https://www.scornedlove.com/category/scorned-lovers/page/38/

32. The Defendant exposecheaters.com is a Concealed Entity and an internet domain
Registered by Dynadot LLC. The Registrar of record of exposecheaters.com on the “Whois.com”
database is Dynadot LLC, who retains all the correct contact information of exposecheaters.com and
keeps it private. The Plaintiff does not know the principal place of business of exposecheaters.com.
Based on this analogy, it is logical to contact exposecheaters.com at c/o Dynadot LLC, 210 S Ellsworth
Ave #345, San Mateo, CA 94401. The Defendant exposecheaters.com is publishing false and highly
offensive defamatory content defaming the Plaintiff alongside his full three names, picture, and
residence information at the following URLs:

a) http://www.exposecheaters.com/tag/obadiah-oseko-kegege/
b) https://www.exposecheater.com/tag/obadiah-kegege/

c) https://www.exposecheaters.com/category/maryland/

d) http://www.exposecheaters.com/tag/obadiah-o-kegege/

e) http://www.exposecheaters.com/tag/upper-marlboro-md/

33. The Defendant bustedcheaters.com is a Concealed Entity and an internet domain
Registered by Internet Domain Service BS Corp. The Registrar of record of bustedcheaters.com on the
“Whois.com” database is Internet Domain Service BS Corp, who retains all the correct contact
information of bustedcheaters,com and keeps it private. The Plaintiff does not know the principal place
of business of bustedcheaters.com. Based on this analogy, it is logical to contact bustedcheaters.com
at c/o Internet Domain Service BS Corp, Ocean Centre, Montagu Foreshore, East Bay Street, Nassau, The
Bahamas (P.O. Box SS-19084). The Defendant bustedcheaters.com is publishing false and highly
offensive defamatory content defaming the Plaintiff alongside his full three names, picture, and
residence information at the following URLs:

a) https://bustedcheaters.com/obadiah-oseko-kegege-upper-marlboro-md/

b) https://www.bustedcheater.com/obadiah-oseko-kegege-upper-marlboro-
maryland/

c) https://www.bustedcheater.com/tag/obadiah-kegege/

d) https://www.bustedcheater.com/tag/obadiah-o-kegege/

e) https://www.bustedcheater.com/tag/obadiah-oseko-kegege/

15
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 16 of 38

f) https://www.bustedcheater.com/tag/upper-marlboro-md/

34. The Defendant wtfcheater.com is a Concealed Entity and an internet domain Registered by
Internet Domain Service BS Corp. The Registrar of record of wtfcheater.com on the “Whois.com”
database is Internet Domain Service BS Corp, who retains all the correct contact information of
wtfcheater.com and keeps it private. The Plaintiff does not know the principal place of business of
wtfcheater.com. Based on this analogy, it is logical to contact wtfcheater.com at c/o Internet Domain
Service BS Corp, Ocean Centre, Montagu Foreshore, East Bay Street, Nassau, The Bahamas (P.O. Box SS-
19084). The Defendant wtfcheater.com is publishing false and highly offensive defamatory content
defaming the Plaintiff alongside his full three names, picture, and residence information at the following
URLs:

a) https://wtfcheater.com/obadiah-oseko-kegege-upper-marlboro-md/

b) https://wtfcheater.com/page/168/

c) https://www.wtfcheaters.com/?s=kegege

Background and Example of Publications on Defendants’ Websites

35. In February 2019, the Plaintiff learned about anonymous false and highly offensive
defamatory content using his full three names, picture, and residence information published on four of
the Defendants websites below:

a) https://bustedcheaters.com/obadiah-oseko-kegege-upper-marlboro-md/
b) https://www.exposecheater.com/obadiah-oseko-kegege-upper-marlboro-maryland/

c) http://www.cheaterboard.com/tag/obadiah-o-kegege/
d) https://wtfcheater.com/obadiah-oseko-kegege-upper-marlboro-md/

36. The Plaintiff contacted the Defendants above (paragraph 35) but they refused to retract the
content. The Defendants bustedcheaters.com, exposecheater.com, cheaterboard.com and
wtfcheater.com (paragraph 35) provided the Plaintiff with internet links to reputation management
companies to pay for 3rd party arbitration services to remove the defamatory content from their
websites. The removal process was exploitive and very expensive (see Exhibit H).

16
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 17 of 38

 

Obadiah Oseko Kegege-Uppe: X +

 

CG f@ hittps://www.cheaterboard.com/obadiah-oseko-kegege-upper-marlboro-maryland/ Ww ‘

Obadiah Oseko Kegege - Upper Marlboro, Maryland

 

i by: Anonymous | Posted on: 2 4 Location: Cheaters, Maryland

Obadiah Kegege NASA's finest engineering con man. Obadiah is a cheater and a liar and he misleads woman and
sleeps around unprotected. When he does not want caught he says he traveling. He had 5 kids and does not keep
any of them. He is a deadbeat and he and his friends all cheat and cover for each other.

 

NOTE: The content of this page is produced by third-party users. We don’t exercise control over the
posted content. If you find it offensive, harmful, inaccurate or otherwise inappropriate, please click
on the button below.

Boao

THE CONTENT ON THIS PAGE.

 

Share this cheater:

fi Facebook v Twitter © Reddit

Remove Your Name Now!

Remove Now

One comment on “Obadiah Oseko Kegege — Upper Marlboro, Maryland”

rkmmj@gdvfhru.com says:

 

He nasty and he like to pop out babys like chicken wings, lick his finger and and move to the next
ho on the block a

 

Figure 1 — Online Content defaming the Plaintiff published on www.cheaterboard.com

17
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 18 of 38

 

 

Cc @ https://www.cheaterpicture.com/obadiah-oseko-kegege-upper-mariboro-maryland/ Q ww 8

Cheater Picture Cheaters  ReportCheater LegalFAGS Removal QO =

Search for a Cheater

 

aD cam
Obadiah Oseko Kegege - Upper Bust the Cheaters

and let everyone know

Marlboro, Maryland aan

Remove Negative
Complaint Against You

 

Tuga

Remove
your negative

Clpiwescla ae

Anonymous Sha

MS ees Iky

 

 

 

Figure 2 — Online Content defaming the Plaintiff published on www.cheaterpicture.com

18
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 19 of 38

37. The Plaintiff contacted Google.com and requested Google to block the defamatory links on
paragraph 35 from appearing on their search engine. Google responded positively and blocked the four

links above from appearing on their search engine.

38. By April 2019, the Plaintiff learned that the above Defendants had populated the same
internet websites (using different tags and URLs) with the same defamatory content to avoid getting
blocked on search engines. Also, more new websites were added publishing the same defamatory
content. The Plaintiff believes that the Defamatory Websites launched directed attacks because he did

not pay the reputation management companies as directed by them.

39. In reference to the examples in Figures 1 and 2, the same defamatory content has been

published by the Defendants on paragraph 10 through 34.

40. The Defendants on Paragraphs 10 through 34 are Concealed Entities. The Internet
Corporation for Assigned Names and Numbers (ICANN) requires that when an entity (Domain
Registrant) registers a Domain Name, “you must give your Registrar accurate and reliable contact
details, and correct and update them promptly if there are any changes during the term of the

registration period” (https://www.icann.org).

41. The Domain Registrars (paragraph 4 through 9) have replaced the Domain Registrants’
(Defamatory Websites’) contact information with their (Domain Registrars’) contact information to

provide them with the privacy - see Exhibit G as an example.

42. The Domain Registrars/Defendants NameSilo LLC, NamePal LLC, GoDaddy LLC, Tucows
Inc, Dynadot LLC, and Internet Domain Service BS Corp maintain a database with the correct names,
contact details, billing and payment records of the Concealed Entities (paragraph 10 through 34) which

should be provide upon request by the Court.

19
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 20 of 38

 

G_ obadiah oseko - Google Search xX +

€ Cc @ google.com/search?q=obadiah+oseko&riz=1C1SQUL_enUS886US886 &oq = obadiah + oseko&aqgs=chrome..69157j69i5912j69i6013.387... vx 8

Go gle obadiah oseko kegege < § Q

www.cheaterpicture.com » obadiah-oseko-kegege-upper-marlboro-m...
= ‘Oseko Kegege — Upper Marlboro, Maryland ...

Dec 17 - Obadiah Kegege NASA's finest engineering con man. Obadiah is a cheater and a
liar and he misleads woman and sleeps around unprotected

é visited ye 2 times. Last visit: 4/1
www.catfished.net » obadiah-oseko-kegege-upper-marlboro-maryland

Obadiah Oseko Kegege — Upper Marlboro, Maryland ...
ec 28, 2019 - Catfished by Obadiah Oseko Kegege - Upper Marlboro, Maryland! Obadiah
Kegege NASA's finest engineering con man. Obadiah is a cheater

www.worsthomewrecker.com > Obadiah Oseko Kegege v

Obadiah Oseko Kegege Archives - Worst Homewrecker
Obadiah Kegege NASA's finest engineering con man. Obadiah is a cheater and a liar and he
misleads woman and sleeps around unprotected. When he does

Y visited this page on 3

www.scornedlove.com > tag » obadiah-oseko-kegege-upper-maribora... v

Tag: Obadiah Oseko Kegege — Upper Marlboro, Maryland
Mar 11, 2019 - Obadiah Oseko Kegege ~ Upper Marlboro, Maryland left behind a scorned lover!
Obadiah Kegege NASAS finest engineering con man

www.reportcheatersonline.com » obadiah-oseko-kegege-upper-marlb... ¥
—— ‘sexe Kegege — Upper Marlboro, Maryland - Report ...

Dec 17 - Obadiah Kegege NASA's finest engineering con man. Obadiah is a cheater and a
liar and he misleads woman and sleeps around unprotected

cheaterradar.com » 2018/12 » obadiah-oseko-kegege-upper-mariboro... ¥
Obadiah Oseko Kegege — Upper Marlboro, Maryland - Cheater
Radar

Obadiah Oseko Kegege — Upper Marlboro, Maryland. Obadiah Kegege NASA's finest engineering
con man. Obadiah is a cheater and a liar and he misleads

 

 

www.wtfscam.com > victor-manuel-mieses-miam/-florida

 

Figure 3 — Defendants Populated Search Engines with Defamatory Content to Infliction Maximum Harm

43. As of April 15, 2020, there were 103 internet links publishing the same content defaming
the Plaintiff. As shown in Figure 3, if potential employers or the Plaintiff’s business clients search the
Plaintiff's names, the Defendants have populated the internet with URLs shown on paragraphs 10
through 34, to ensure that the defamatory content (conman, liar, etc.) pops up online before the
Plaintiff's professional achievements would show up. The Plaintiff believes that these are coordinated

and direct attacks with the intent to inflict maximum harm and then collect ransom.

20
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 21 of 38

44. Here are some facts common to all six Counts:

a) Defendants on Paragraphs 10 through 34 are publishing defamatory content defaming

the Plaintiff.

b) Defendants on Paragraphs 4 through 9 are Registrars of the defamatory content

Domains and concealing the Identities of the Publishers of the defamatory content.

c) The Plaintiff has informed all the Defendants (paragraphs 4 through 34) about the

Defamatory Content and requested that they retract and refrain from publishing.

d) The Defendants have refused to retract the defamatory content.

e) The Defendants have published the Plaintiff’s picture without his permission.

f) The Defendants have referred the Plaintiff to contact “specified” reputation

management companies and 3rd party arbitration services to remove the defamatory

content from their websites.

g) The Defendants have injured the Plaintiffs personal and business reputation, caused

him serious emotional distress and associated problems.

45. The Plaintiff hereby raises the following questions and concerns:

a) Why will a private citizen be targeted and attacked on more than 100 worldwide

internet publications?

b) Are the Concealed Attackers Foreign Entities or American Citizens?

c) Why are there referrals from Defamatory Websites to “specified” Reputation

Management Companies and Law Firms? What are their relationships?

d) Why is the Defamatory Content removal process very exploitive and expensive?

e) In this digital age, whereby the revolution in information technology is increasing

exponentially, will citizens work to pay ransom to gain their reputation and liberty

rather than supporting their families? Are Foreign Entities involved in the scheme?

21
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 22 of 38

The Publications on Defendants’ Websites are False and Defamatory

46. The Plaintiff, Dr. Obadiah Oseko Kegege is not a conman (fraudster), and never been
attributed to such character. Dr. Kegege is not a liar, and never been attributed to such character. The
information is false and misleading. Dr. Kegege exhibits high moral standards and is a good citizen with
a sound moral compass. Apart from his professional achievements and international recognition, he has
received awards for mentoring and other voluntary activities in the community.

47. The Plaintiff, Dr. Kegege does not have the number of kids published on the Defendants
websites. The information is false and misleading.

48. Dr. Kegege did not authorize or consent to having false and highly offensive defamatory
content using his full three names, picture, and residence information posted on Defendants’ websites.

49. Dr. Kegege is a private figure and has not sought publicity on the Defendants’ websites.

50. After Dr. Kegege learned of the website publications, he contacted All the Defendants
(paragraphs 4 through 34) through their emails listed on Whois.com/ICANN database, and informed
them that their publications are defamatory, and demanded that they be fully retracted.

51. Despite the Plantiff’s notice of the false and highly offensive defamatory content, Defendant
NameSilo LLC has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

52. Despite the notice of the false and highly offensive defamatory content, Defendant
NamePal LLC has failed to retract the publications. Attached hereto and incorporated herein by

reference as Exhibit B is a true and correct copy of the email communication.

22
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 23 of 38

53. Despite the notice of the false and highly offensive defamatory content, Defendant
GoDaddy LLC has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit C is a true and correct copy of the email communication.

54. Despite the notice of the false and highly offensive defamatory content, Defendant Tucows
Inc. has failed to retract the publication. Attached hereto and incorporated herein by reference as
Exhibit D is a true and correct copy of the email communication.

55. Despite the notice of the false and highly offensive defamatory content, Defendant
Dynadot, LLC has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit E is a true and correct copy of the email communication.

56. Despite the notice of the false and highly offensive defamatory content, Defendant Internet
Domain Service BS Corp has failed to retract the publications. Attached hereto and incorporated herein
by reference as Exhibit F is a true and correct copy of the email communication.

57. Despite the notice of the false and highly offensive defamatory content, Defendant
wtfcheaters.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

58. Despite the notice of the false and highly offensive defamatory content, Defendant
worsthomewreckers.com has failed to retract the publications. Attached hereto and incorporated
herein by reference as Exhibit A is a true and correct copy of the email communication.

59. Despite the notice of the false and highly offensive defamatory content, Defendant
catfished.net has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

60. Despite the notice of the false and highly offensive defamatory content, Defendant
sheshomewrecker.com has failed to retract the publications. Attached hereto and incorporated herein

by reference as Exhibit A is a true and correct copy of the email communication.

23
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 24 of 38

61. Despite the notice of the false and highly offensive defamatory content, Defendant
cheaterxposed.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

62. Despite the notice of the false and highly offensive defamatory content, Defendant
hellocheaters.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

63. Despite the notice of the false and highly offensive defamatory content, Defendant
cheatersiren.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

64. Despite the notice of the false and highly offensive defamatory content, Defendant
wtfscam.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

65. Despite the notice of the false and highly offensive defamatory content, Defendant
reportaffairs.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

66. Despite the notice of the false and highly offensive defamatory content, Defendant
cheaterinformer.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

67. Despite the notice of the false and highly offensive defamatory content, Defendant
wikicheater.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

68. Despite the notice of the false and highly offensive defamatory content, Defendant
exposecheatingonline.com has failed to retract the publications. Attached hereto and incorporated

herein by reference as Exhibit A is a true and correct copy of the email communication.

24
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 25 of 38

69. Despite the notice of the false and highly offensive defamatory content, Defendant
cheaterpicture.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

70. Despite the notice of the false and highly offensive defamatory content, Defendant
internetcheater.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

71. Despite the notice of the false and highly offensive defamatory content, Defendant
dontdateacheater.com has failed to retract the publications. Attached hereto and incorporated herein
by reference as Exhibit A is a true and correct copy of the email communication.

72. Despite the notice of the false and highly offensive defamatory content, Defendant
cheaterradar.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit A is a true and correct copy of the email communication.

73. Despite the notice of the false and highly offensive defamatory content, Defendant
deadbeatregistry.com has failed to retract the publications. Attached hereto and incorporated herein
by reference as Exhibit B is a true and correct copy of the email communication.

74. Despite the notice of the false and highly offensive defamatory content, Defendant
scamfound.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit B is a true and correct copy of the email communication

75. Despite the notice of the false and highly offensive defamatory content, Defendant
cheaterexpose.com has failed to retract the publications. Attached hereto and incorporated herein by

reference as Exhibit C is a true and correct copy of the email communication.

25
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 26 of 38

76. Despite the notice of the false and highly offensive defamatory content, Defendant
exposecheater.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit C is a true and correct copy of the email communication.

77. Despite the notice of the false and highly offensive defamatory content, Defendant
cheaterboard.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit C is a true and correct copy of the email communication.

78. Despite the notice of the false and highly offensive defamatory content, Defendant
scornedlove.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit D is a true and correct copy of the email communication.

79. Despite the notice of the false and highly offensive defamatory content, Defendant
exposecheaters.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit E is a true and correct copy of the email communication.

80. Despite the notice of the false and highly offensive defamatory content, Defendant
bustedcheaters.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit F is a true and correct copy of the email communication.

81. Despite the notice of the false and highly offensive defamatory content, Defendant
wtfcheater.com has failed to retract the publications. Attached hereto and incorporated herein by
reference as Exhibit F is a true and correct copy of the email communication.

82. The publications are false and defamatory on their face by characterizing the Plaintiff as a
conman, liar, and with immoral character that he does not hold. The statements contained in 103
website links (paragraphs 10 through 34) are defamatory and offensive to a reasonable person.

83. By maliciously and negligently allowing, approving, and assisting with the publications, the
Defendants defamed the Plaintiff by making it appear that he is immoral and cannot be trusted in

society, hence injuring his reputation, family, career opportunities, and business opportunities.

26
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 27 of 38

84. The false and defaming publications with the Plaintiff's picture are available world-wide
through the Defendants websites by looking up Plaintiff's name. Also, search engines like Google and

yahoo have linked Plaintiff's name with the defamatory websites (refer to Figure 3).

The Published Defamatory Content Caused Plaintiff Serious Injury

85. The Defendants have published false, misleading, and highly offensive defamatory content
using the Plaintiff’s full three names, picture, and residence information. These website publications
and publications have placed the Plaintiff in a false light before the world-at-large, in a way that is highly
offensive to a reasonable person, and has caused serious damage to the Plaintiff's professional, personal
reputation, and business opportunities.

86. The worldwide publications of false, defaming, and misleading information has caused
Plaintiff to suffer loss of personal reputation, emotional distress and health problems, embarrassment,
personal humiliation, and a lot of stress relating to undesirable difficulties in developing his small
business.

87. The Plaintiff’s family has suffered with embarrassment, humiliation, and emotional distress.

COUNT I: False Light Invasion of Privacy

 

88. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 87.

89. The Defendants on paragraph 4 through 34 published false and defamatory content on their
websites, with highly offensive language falsely characterizing the Plaintiff as a conman, very immoral, a
liar, and together with the defamatory content, the Defendants published his picture alongside his full
three names and residence information.

90. As of April 15, 2020, there were 103 internet links attached to the Plaintiff’s name,

accessible worldwide, and defaming the Plaintiff.

27
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 28 of 38

91. The Defendants publications (paragraphs 4 through 36) portrays the Plaintiff with a
character that he has never held, and contains statements of opinions and beliefs not held by Plaintiff
that have the effect of placing the Plaintiff in a false light, specifically, that he is a conman (fraudster) , a
liar, and very immoral. Such false light is highly offensive to a reasonable person.

92. The Defendants (paragraphs 4 through 36) published the defamatory content and pictures
without privilege and without Plaintiff's consent. The Plaintiff believes that he owns the copyright to his
pictures.

93. The Defendants acted with actual malice by populating the internet links to enable mass
publicity worldwide, rejecting the requests from the Plaintiff to retract, and with reckless disregard of
the authenticity of the publications.

94. By attributing the negative character, highly offensive defamatory falsehoods, and false
beliefs to the Plaintiff, the Defendants have adversely affected his professional and personal reputation,
and credibility he built for over two decades. Specifically, the defamatory publications have caused the
Plaintiff to suffer in the following:

a) Personal humiliation, embarrassment, severe emotional distress and health problems;

b) Loss of his personal and professional reputation in the United States and Worldwide;

c) Loss of his business opportunities in the United States and Worldwide. The Plaintiff is a
small business owner that has been severely affected by the Defendants’ defamation;

d) The false implication attached to him that he is a conman, liar, and with very immoral
character has exposed the Plaintiff to hatred in society, and will cause him to be
shunned; and

e) Being inscribed as a conman and liar has caused limitations in future business ventures

and partnerships. Reputation is a factor in business partnerships.

28
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 29 of 38

95. The Plaintiff informed the Defendants in writing (refer to Exhibits A through F) about the
defamatory content and that he did not hold the ascribed character or beliefs. The Plaintiff requested
the Defendants for immediate retraction of online defamatory publications, Defendants failed to do so.

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor and
against Defendants, issue injunctive relief, including that Defendants retract and delete all the
defamatory content from their websites and third party websites that may have copied from them, issue
monetary relief in the amount of $4,000,000, or in such greater amount to be proven at trial, pre-
judgment interest, and grant such other further relief that the Court deems appropriate.

COUNT II: Defamation Per Se

96. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 95.

97. The Defendants on paragraph 4 through 34 published false and defamatory content on their
websites, falsely defaming the Plaintiff using highly offensive defamatory content and placing his picture
alongside his full three names and residence information.

98. By describing the Plaintiff as a conman (fraudster), a liar, with very immoral character, using
highly offensive defamatory statements and false beliefs he does not hold, the Defendants defamed
Plaintiff per se and have proximately caused injury to the Plaintiff's professional reputation, credibility,
and his business. Specifically, the publications have caused Plaintiff to suffer in the following manner:

a) Personal humiliation, embarrassment, severe emotional distress and health problems;

b) Loss of his personal and professional reputation in the United States and Worldwide;

c) Loss of his business opportunities in the United States and Worldwide. The Plaintiff is a
small business owner that has been severely affected by the Defendants’ defamation;

d) The false implication attached to him that he is a conman, liar, and very immoral
character has exposed the Plaintiff to hatred in society, and will cause him to be

shunned; and

29
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 30 of 38

e) Being inscribed as a conman and liar has caused limitations in future business ventures
and partnerships. Reputation is a factor in business partnerships.

99. The Plaintiff informed the Defendants in writing (refer to Exhibits A through F) about the
defamatory content and that he did not hold the ascribed character and beliefs. The Plaintiff requested
the Defendants for immediate retraction of online defamatory publications, Defendants failed to do so.

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor and
against Defendants, issue injunctive relief, including that Defendants retract and delete all the
defamatory content from their websites and third party websites that may have copied from them, issue
monetary relief in the amount of $4,000,000, or in such greater amount to be proven at trial, pre-

judgment interest, and grant such other further relief that the Court deems appropriate.

COUNT Ill: Blackmail and Extortion

 

100. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 99.

101. The Plaintiff informed the Domain Registrars/Defendants (NameSilo LLC, NamePal LLC ,
GoDaddy LLC, Tucows Inc., Dynadot LLC, and Internet Domain Service BS Corp) about the wrongs being
done by their Domain Registrants (Concealed Entities) Defendants in paragraphs 10 through paragraph
36. The Plaintiff requested Domain Registrars (paragraph 4 through 9) for the direct contacts of the
Concealed Entities. Defendants in paragraph 4 through 9 did not provide the direct contacts of
Concealed Entities, who by evidence shown in Exhibit A through G have shielded them, knowingly
allowing their illegal activities to continue.

102. The Concealed Entities/Websites (paragraph 10 through 34) continue to publish false and
defamatory content falsely defaming the Plaintiff using highly offensive defamatory content and placing
his picture alongside his full three names and residence information.

103. The Defendant NameSilo LLC continue to provide Domain Registrar services, continue to

receive money from Defendants wtfcheaters.com, worsthomewreckers.com, catfished.net,

30
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 31 of 38

sheshomewrecker.com, cheaterxposed.com, hellocheaters.com, cheatersiren.com, wtfscam.com,
reportaffairs.com, cheaterinformer.com, wikicheater.com, exposecheatingonline.com,
cheaterpicture.com, internetcheater.com, dontdateacheater.com, cheaterradar.com; and shielding
them rather than to inform and retract when they have violated federal law. Pursuant to 18 U.S.C. §
873, the Plaintiff believes that the Defendant NameSilo LLC has committed Blackmail.

104. The Defendant NamePal LLC continue to provide Domain Registrar Services, continue to
receive money from Defendants deadbeatregistry.com and scamfound.com; and shielding them rather
than to inform and retract when they have violated federal law. Pursuant to 18 U.S.C. § 873, the
Plaintiff believes that the Defendant NamePal LLC has committed Blackmail.

105. The Defendant GoDaddy LLC continue to provide Domain Registrar Services, continue to
receive money from Defendants cheaterexpose.com, exposecheater.com, and cheaterboard.com; and
shielding them rather than to inform and retract when they have violated federal law. Pursuant to 18
U.S.C. § 873, the Plaintiff believes that the Defendant GoDaddy LLC has committed Blackmail.

106. The Defendant Tucows Inc continue to provide Domain Registrar Services, continue to
receive money from with Defendants scornedlove.com; and shielding them rather than to inform and
retract when they have violated federal law. Pursuant to 18 U.S.C. § 873, the Plaintiff believes that the
Defendant Tucows Inc has committed Blackmail.

107. The Defendant Dynadot LLC continue to provide Domain Registrar Services, continue to
receive money from with Defendants exposecheaters.com; by offering to shield them rather than to
inform when they have violated federal law. Pursuant to 18 U.S.C. § 873, the Plaintiff believes that the
Defendant Dynadot LLC has committed Blackmail.

108. The Defendant Internet Domain Service BS Corp continue to provide Domain Registrar
Services, continue to receive money from with Defendants bustedcheaters.com and wtfcheater.com;

by offering to shield them rather than to inform when they have violated federal law. Pursuant to 18

31
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 32 of 38

U.S.C. § 873, the Plaintiff believes that the Defendant Internet Domain Service BS Corp has committed

Blackmail.

109. The Plaintiff believes that the Defendants named on paragraph 4 through 36 have ALL

committed Extortion by:

a)

b)

c)

d)

e)

f)

Publishing false defamatory content about the Plaintiff on their internet domains, so that the
communication can reach a wider audience worldwide.

Knowingly shielding the Domain Registrant Defendants, assisting to keep their false defamatory
publications about the Plaintiff on their internet domains, so that the communication can reach
a wider audience worldwide.

There is a clear intent to injure the Plaintiff reputation from the nature of obscenity in the
defamatory content.

There is clear intent to extort money from the Plaintiff. The Defendants have refused to delete
the defamatory content, but rather provided third party websites links for the Plaintiff to pay
ransom to remove the content and release his kidnapped reputation.

The Defendants have demonstrated harassment and intimidation by more public exposure if the
ransom is not paid (refer to Exhibit I). They have exponentially populated and published
defamatory content online (increased to 103 web addresses) as a retaliatory (refer to Figure 3).
The Defendants defamatory publications and actions were perpetrated across a computer
system (internet), an instrument of interstate commerce, and violate the law (18 U.S. Code
§ 875 (d)).

110. Pursuant to 18 U.S.C. §§ 875-877, it is against the law for anyone to transmit in interstate

commerce certain threats with the intent to extort, including threats to accuse of a crime or to injure

person, property, or reputation.

32
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 33 of 38

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor and
against Defendants, issue injunctive relief, including that Defendants retract and delete all the
defamatory content from their websites and third party websites that may have copied from them, issue
monetary relief in the amount of $4,000,000, or in such greater amount to be proven at trial, pre-

judgment interest, and grant such other further relief that the Court deems appropriate.

Count IV: Trolling, Cyber harassment, & Cyberstalking

111. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 110.

112. The Defendants named on paragraph 4 through 36 have published Plaintiff’s personal
information and pictures inscribed with highly offensive defamatory content to reach a wider worldwide
audience, with the intent to shame, scare, defame, endanger, and embarrass, then become vulnerable
for extortion (violates 18 U.S.C. § 2261A(2)).

113. The Plaintiff owns the Copyright to his personal pictures, now being used and populated
on all 103 defamatory internet links.

114. The Defendants have published false information and are spreading rumors about the
Plaintiff on the Internet to reach a wider worldwide audience.

115. These inflammatory, defamatory, and inappropriate publications by the Defendants are
intended to upset the Plaintiff and provoke a response.

116. By trolling, the Defendants have set the Plaintiff up for further cyber crimes including
identity theft, fraud, phishing, hacking and other cyber crimes.

117. Defendants have made indirect electronic harassment, cyber-harassment, and indirect
retaliatory threats to harm the Plaintiff by populating the number of defamatory internet website
publications whenever the Plaintiff requested that they be retracted and deleted from the internet (see
Exhibit 1). The level of obscenity and malice of the published false inflammatory content about the

Plaintiff will invite the public to harass or threaten the Plaintiff.

33
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 34 of 38

118. The Defendants have used internet (the interactive computer service, and electronic
communication system of interstate commerce) and engaged in series of repeated, unwanted, intrusive
internet publications intended to cause substantial emotional distress to the Plaintiff and the Plaintiff's
immediate family (violates 18 U.S.C. § 2261A(2), 18 U.S.C. § 875(c)).

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor and
against Defendants, issue injunctive relief, including that Defendants retract and delete all the
defamatory content from their websites and third party websites that may have copied from them, issue
monetary relief in the amount of $4,000,000, or in such greater amount to be proven at trial, pre-

judgment interest, and grant such other further relief that the Court deems appropriate.

Count V: Conspiracy to Violate RICO (Racketeer Influenced and Corrupt Organizations) Act

119. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 118.

120. The Domain Registrars (Defendants in paragraph 4 through 9) were informed about the
illegal activities by the Concealed Entities (Defendants in paragraph 10 through 34) they continue to
shield as their Registrars of Record. Domain Registrars of the Concealed Entities did not stop
Defendants in paragraph 10 through 34 from using their services to continue committing those crimes.
The Plaintiff believes that it is illegal to host and/or control an enterprise that engages in extortion and
a scheme to defraud, concealing identities of the criminals, while such enterprise affects interstate and

foreign commerce (18 U.S. Code § 880).

121. Through communications between the Plaintiff and Defendants, indirect electronic
harassment, the Defendants refusing to delete the defamatory content but rather redirecting the
Plaintiff to third party websites to pay ransom to remove the defamatory content and repair reputation;
the Plaintiff believes that there is a clear connection and an enterprise of racketeering activities

between the Defendants (Domain Registrars and Domain Registrants/Defamatory Websites) and third

34
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 35 of 38

party Reputation Repair Companies. The racketeering activities of extortion, concealment of identity,
and retaliation against the Plaintiff are detailed below:

a) The Domain Registrars (Defendants in paragraph 4 through 9) provide concealed identity and
privacy service to Defamatory Websites (Defendants in paragraph 10 through 34);

b) Defamatory Websites (Defendants paragraph 10 through 34) harass and intimidate the Plaintiff
with the intent to extort;

c) Defamatory Websites (Defendants in paragraph 10 through 34) provide internet links for the
Plaintiff to pay ransom to remove defamatory content and repair his reputation, and;

d) When the Plaintiff complains instead of paying ransom to the Defendants’ third party
Reputation Defenders, the Defamatory Website Defendants retaliates with populating more
internet domains with replication of the mentioned false defamatory content about the Plaintiff.
122. The Defendants have demonstrated a continuing pattern of racketeering activity, have

continued to harass and intimidate the Plaintiff by inflicting more punishment when the Plaintiff
requests to retract and refrain from publishing and populating the defamatory content on their
websites.

123. The Plaintiff believes that there is a clear line of Conspiracy between Domain Registrars
(paragraph 4 through 9), Domain Registrants (paragraph 10 through 34), and Third Party Reputation
Defenders who should be All liable for penalties pursuant to 18 U.S. Code § 1512 (k).

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor and
against Defendants, issue injunctive relief, including that Defendants retract and delete all the
defamatory content from their websites and third party websites that may have copied from them, issue
monetary relief in the amount of $4,000,000, or in such greater amount to be proven at trial, pre-

judgment interest, and grant such other further relief that the Court deems appropriate.

35
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 36 of 38

Count VI: Neglect to Prevent (42 U.S. Code § 1986)

124. Plaintiff re-alleges and incorporates by reference paragraphs 1 through 123.

125. The Plaintiff has informed the Domain Registrars (NameSilo LLC , NamePal LLC ,
GoDaddy LLC, Tucows Inc., Dynadot LLC, and Internet Domain Service BS Corp) about the wrongs
being done by their Registrants/Defendants in paragraphs 10 through paragraph 36. By evidence shown
in Exhibit G, they have shielded their Domain Registrants, did not provide their direct contact to the
Plaintiff, knowingly allowing their criminal activities to continue.

126. The Defendant NameSilo LLC has the knowledge of the wrongs being done by Defendants
in paragraph 10 through 27, have the power to prevent or disable any website they registered or host if
they determine that they belong to cyber criminals but neglected so to do.

127. The Defendant NamePal LLC has the knowledge of the wrongs being done by Defendants
in paragraph 26 through 27, have the power to prevent or disable any website they registered or host if
they determine that they belong to cyber criminals but neglected so to do.

128. The Defendant GoDaddy LLC has the knowledge of the wrongs being done by Defendants
in paragraph 28 through 30, have the power to prevent or disable any website they registered or host if
they determine that they belong to cyber criminals but neglected so to do.

129. The Defendant Tucows Inc has the knowledge of the wrongs being done by Defendant in
paragraph 31, have the power to prevent or disable any website they registered or host if they
determine that they belong to cyber criminals but neglected so to do.

130. The Defendant Dynadot LLC has the knowledge of the wrongs being done by Defendants in
paragraph 32, have the power to prevent or disable any website they registered or host if they

determine that they belong to cyber criminals but neglected so to do.

36
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 37 of 38

131. The Defendant Internet Domain Service BS Corp has the knowledge of the wrongs being
done by Defendants in paragraph 33 through 34, have the power to prevent or disable any website they
registered or host if they determine that they belong to cyber criminals but neglected so to do.

132. The Defendants jin paragraph 10 through 36 have been requested to retract, delete and
refrain from publishing the highly offensive defamatory content to reach a wider worldwide audience,
but neglected so to do. The aforementioned Defendants have the power to delete anything from the
websites they own but neglected so to do.

133. The Plaintiff believes that All the Defendants from paragraph 4 through paragraph 36 are
liable for injuring the Plaintiff's reputation and all damages caused by such wrongful act.

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor and
against Defendants, issue injunctive relief, including that Defendants retract and delete all the
defamatory content from their websites and third party websites that may have copied from them, issue
monetary relief in the amount of $4,000,000, or in such greater amount to be proven at trial, pre-

judgment interest, and grant such other further relief that the Court deems appropriate.

THE PLAINTIFF REQUESTS FOR RELIEF

WHEREFORE, Plaintiff Dr. Obadiah Oseko Kegege respectfully requests this Court to enter
judgment in his favor and against Defendants and issue an Order:

|. compelling the Defendants in paragraph 4 through 9 to provide the Court with the correct
names, billing and payment information, and address of each of the Concealed Entities in paragraph 10
through 34, to know their true identity, for the purpose of this complaint;

ll. requiring a) all the Defendants to retract/delete all traces of the content defaming the
Plaintiff from all their websites, b) Defendants to delete all traces of the Plaintiff's names and picture
from all their websites and any third party website they own or registered, c) Defendants to remove all

traces of the content “in Figures 1 and 2” defaming the Plaintiff from their websites and any other third

37
Case 8:20-cv-01066-TDC Document 8-3 Filed 07/31/20 Page 38 of 38

party website that may have copied from Defendants at their own expense, d) Defendants not to
publish any new defamatory content or retaliate against the Plaintiff;

lll. mandating that, upon request by Law Enforcement Agencies, the Defendants in paragraph 4
through 9 to release the correct names, billing and payment information, and address of each of the
Concealed Entities in paragraph 10 through 34;

IV. awarding damages for the denigration of the Plaintiff's reputation and loss of opportunities,
awarding damages for mental anguish, emotional distress and health problems, and humiliation in an
amount not less than $ 4,000,000, or in such greater amount to be proven at trial, and pre-judgment
interest and costs;

V. assessing costs and fees incurred in the prosecution of this action; and

Vi. granting such other and further relief as this Court may deem just and proper.

JURY TRIAL DEMAND

134. Plaintiff demands trial by jury on all claims and issues so triable.

Dated Submitted: April 24, 2020
Date Amendment Requested: July 31, 2020

Respectfully submitted,
/[s/[ Obadiah O. Kegege
P.O. Box 1153
Greenbelt, MD 20768
Phone: (832) 656-4275

obadiah_ke@hotmail.com

Self-Represented

38
